Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 19 and 31, the prior art of record does not disclose or suggest a system for percutaneous retrieval of an endovascular device within a subject’s internal body space including distal retrieval end including a wire weave formed from wires, the retrieval end including a main body portion having a diameter of about 25-35mm in an expanded state, a wire weave including 11-21 picks per centimeter, wires of the wire weave having a diameter of about 100 to about 300µm, in combination with the other claimed element.
Regarding claim 12, the prior art of record does not disclose or suggest a method for percutaneously retrieving an endovascular device within a subject’s internal body space including a distal retrieval end having a main body portion with a diameter of about 25-35mm in an expanded state, a wire weave including 11-21 picks per centimeter, wires of the wire weave having a diameter of about 100 to about 300µm, in combination with the other claimed element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771